IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

MARVELLA MORRIS and NOEL CORD,
on behalf of themselves and others similarly : 2:17-cv-04620-AB
situated, :

Vv.

PUBLIC HEALTH MANAGEMENT
CORPORATION and TURNING POINTS
FOR CHILDREN

 

COLLECTIVE ACTION SETTLEMENT AGREEMENT

Originating Plaintiffs (as defined below) and Defendants (as defined below) STIPULATE
and AGREE as follows:

1. Definitions. The following terms will have the following meanings:

“Action” means the above-captioned action.

“Agreement” means this “Collective Action Settlement Agreement.”

“Approval Date” means the date on which the Court enters an order approving the
Settlement as fair and reasonable and dismissing the Action with prejudice.

“Approval Motion” means the motion to be filed by Plaintiffs’ Counsel attaching a copy
of the Agreement and requesting that the Court enter an order approving the Settlement as fair and
reasonable and dismissing the Action with prejudice.

“Court” means the United States District Court for the Eastern District of Pennsylvania.

“Defendants” means Public Health Management Corporation and Turning Points for
Children.

“Defense Counsel” means Littler Mendelson, P.C.

“Employer-Side Taxes” means those payroll taxes and withholdings ordinarily borne by
Defendants pursuant to its ordinary payroll practices (e.g., the employer’s share of FICA, FUTA,
and state unemployment taxes).

“Original Plaintiffs” means Marvella Morris and Noel Cord.

“Parties” refers jointly to Plaintiffs and Defendants.

“Payout Amount” means, for each Plaintiff, the amount listed on Exhibit A. The listed
amounts assume the Court will approve Plaintiffs’ Counsel’s request for $212,190.00 in combined
attorney’s fees, litigation expenses, and service awards. If the Court disapproves any portion of
this request, each Plaintiff's Payout Amount will be increased by an amount representing his/her
pro rata share of the disapproved monies.

“Plaintiffs” means the Originating Plaintiffs and the other 99 tndividuals who have joined
this action pursuant to 29 U.S.C. § 216(b). The 101 Plaintiffs are listed in Exhibit A.

“Plaintiffs’ Counsel” means Winebrake & Santillo, LLC.

“Released Parties” means Defendants and any of their parents, franchisors, partners,
subsidiaries, owners, officers, directors, affiliates, predecessors, agents, employees, successors,
heirs, spouses, administrators, executors, partners, assigns, representatives, or other persons or
entities acting on Defendants’ behalf.

“Settlement” means the terms and conditions described in this Agreement.

2. Maximum Payment Amount. Defendants’ total payment under this Settlement
will not under any circumstances exceed $643,000.00 plus any Employer-Side Taxes associated
with the Payout Amounts.

3. Condition Precedent. This Settlement is conditioned on passage of the Approval
Date.

4. Release. Upon passage of the Approval Date and Defendants’ fulfillment of its
payment obligations, each Plaintiff (on behalf of himself/herself and his/her heirs, spouses,
executors, assigns, and representatives) releases and forever discharges the Released Parties from
all legal or equitable claims (including, but not limited to, claims for the reimbursement of
liquidated damages, interest, penalties, attorney’s fees and litigation costs and expenses) arising
prior to July 1, 2019 and either asserted in or reasonably related to the Action, including all such
claims for unpaid regular or overtime wages under the Fair Labor Standards Act, 29 U.S.C. §§ 201,
et seq., the Pennsylvania Minimum Wage Act, 43 P.S. §§ 333.101, et seq., the Pennsylvania Wage
Payment and Collection Law, 43 P.S. §§ 260.1, et seq., , or any other federal, state, or local statute,
regulation, rule, or common law theory.

5. Payments to Plaintiffs. Within 28 calendar days after the Approval Date,
Defendants will issue to each Plaintiff via a claims administrator two checks totaling each
Plaintiff's Payout Amount as follows: (i) one payroll check in one half (1/2) of the gross amount
of his/her Payout Amount! as to which an IRS W-2 form will issue and (ii) one non-wages check
in one half (1/2) of the gross amount of his/her Payout Amount, as to which a Form 1099 Misc.
will issue. These checks will be mailed to each Plaintiffs last known mailing address, as provided
to the claims administrator by Plaintiffs’ Counsel. If the post office returns any check with a
forwarding address, the claims administrator will promptly re-mail the check to the forwarding
address. If the post office returns any check without a forwarding address, the claims administrator
will work diligently to obtain the Plaintiff's current mailing address and will re-mail the check to
any updated address, On or around the date falling 56 calendar days after the Approval Date,

Defendants will provide to Plaintiffs’ Counsel the names of any Plaintiff who has not cashed

 

1 The gross amount (i) will be reduced by all taxes and withholdings ordinarily borne by
employees pursuant to Defendant’s ordinary payroll practices and (ii) will not be reduced by
Employer-Side Taxes, all of which must be paid by Defendant in addition to the Payout Amount.

-3-
his/her checks. Thereafter, Plaintiffs’ Counsel will work diligently to contact any such Plaintiff
and make sure he/she actually received his/her checks. The Parties will work cooperatively to
reissue any uncashed checks that were not initially received by any Plaintiff. On or around the
date falling 70 calendar days after the Approval Date, Plaintiffs’ Counsel will file with the Court
a declaration informing the Court of any settlement checks that remain uncashed and describing
the efforts of the claims administrator and Plaintiffs’ Counsel’s to ensure that each Plaintiff has
received his/her settlement check. In the unlikely event that any check remains uncashed 140
calendar days after the Approval Date, the claims administrator will issue a stop payment on the
check and the amounts shall revert to Defendants (so that it is available for satisfaction of any
future claim by the payee).

6. Plaintiffs’ Counsel’s Fees and Expenses. Plaintiffs’ Counsel will seek (and
Defendants will not oppose) Court approval of attorney’s fees and expenses totaling $197,190.00.
Within 28 calendar days after the Approval Date, Defendants will mail to Plaintiffs’ Counsel a
non-payroll check made payable to Plaintiffs’ Counsel and equaling any Court-approved
fees/expenses. Defendants will issue to Plaintiffs’ Counsel an IRS 1099 Form reflecting such
payment, and Plaintiffs’ Counsel is solely responsible for the payment of any taxes associated with
such payment.

7. Service Awards. Plaintiffs’ Counsel will seek (and Defendants will not oppose)
Court approval of a $7,500.00 service award payment to each Original Plaintiff? Within 28
calendar days after the Approval Date, Defendants will mail to Plaintiffs’ Counsel a non-payroll
check made payable to each Original Plaintiff and equaling any Court-approved service award.

Defendants will issue to each Original Plaintiff an IRS 1099 Form reflecting such payment, and

 

2 This payment is in addition to each Original Plaintiff's Payout Amount.

-4-
each Original Plaintiff is solely responsible for the payment of any taxes associated with such
payment.

8. Entire Agreement. This Agreement embodies the entire agreement between the
Parties and controls over any prior communications. In entering into the Settlement, no Party has
relied on any representations not explicitly contained in this Agreement.

9. Communications with Media. Originating Plaintiffs and Plaintiffs’ Counsel will
refrain from issuing any press release addressing the Settlement or contacting media
representatives. If contacted by media representatives, Originating Plaintiffs and Plaintiffs’
Counsel may state that the Parties amicably resolved the dispute and may direct the media
representative to the public record.

10. Successors. The Settlement and this Agreement will inure to the benefit of and be
binding upon the Parties’ heirs and successors.

11. No Admissions. Nothing in this Agreement constitutes an admission or suggestion
of liability by any Party. Defendants deny any wrongdoing and continue to assert that, absent this
Settlement, they ultimately would prevail in the Action.

12. Court Approval Not Obtained. Ifthe Court does not approve the Settlement, the
Parties’ litigation positions will return to the status quo ante and, for example, Defendants will not
have waived, compromised, or impacted any objections or defenses to Plaintiffs’ claims or the
propriety of collective litigation.

13. Duty to Defend. The Parties will cooperate to accomplish the terms of this
Agreement in a reasonable, practicable, and expeditious manner.

14. Warranty of Authority. Each signatory to this Agreement warrants and represents

that he/she is competent and authorized to enter into this Agreement on behalf of the Party that
DocuSign Envelope |D: 55322A7D-228C-47AB-85FE-4FABCOEEA2A9

he/she purports to represent.

15. Applicable Law. This Agreement is governed and construed pursuant to

Pennsylvania law.

16. Written Modifications. This Agreement may not be modified except by a written
agreement signed by all Parties and approval by the Court.

17. Execution. This Agreement may be executed in counterparts that, taken together,
will constitute the entire Agreement. Signatures to this Agreement may be transmitted by facsimile
or electronic scan, and such signatures shall be deemed legally valid and binding upon the Party
transmitting the same, and such signatures shall be treated as originals.

IN WITNESS WHEREOF, and intending to be legally bound, the Parties execute this
Agreement on the dates indicated below:

10/4/2019

Date

0
i 1).0Q¢ wolahy

For bh oa Date
jj) [p-e17
eridant Rublic/Health Management heb Date
Jofg | |

bd
T efendant uring Points for bor _ Dated

 

 

 
  

 

«§-

 
EXHIBIT A

Name (Last, First) Payout Amount
ae $8,759.54

$5,460.49
$2,388.96
$1,971.84
$8,456.18
$4,398.73
$9,290.42
$5,346.73
$4,815.85
$3,678.25
$1,516.80
$5,574.25
$2,957.77
$3,829.93
$1,896.00
$3,412.81
$2,957.77
$7,470.26
$3,488.65
$9,290.42
$2,957.77
$8,342.42
51,933.92
$4,019.53
$7,621.94
$9,290.42
$2,995.69
$8,001.14
$1,858.08
$6,787.69
$2,464.81
$4,664.17
$834.24
$2,957.77
$2,388.96
$3,450.73
$7,394.42
$455.04
$1,251.36
$7,128.97
$4,550.41
$5,498.41
$5,195.05

 

Page 1 of 3
EXHIBIT A

Name (Last, First) Payout Amount
$9,290.42

$5,498.41
$1,137.60
$796.32
$4,777.93
$1,137.60
$3,905.77
$5,915.53
$417.12
$644.64
$8,456.18
$1,782.24
$3,564.49
$113.76
$9,290.42
$303.36
$3,716.17
$3,412.81
$3,374.89
$910.08
$8,835.38
$2,123.52
$5,839.69
$2,313.12
$3,299.05
$6,863.53
$9,328.34
$5,763.85
$2,844.01
$2,616.49
$2,957.77
$1,554.72
$2,957.77
$8,456.18
$2,957.77
$1,403.04
$2,957.77
$1,858.08
$1,023.84
$4,398.73
$5,612.17
$5,308.81
$4,550.41

 

Page 2 of 3
EXHIBIT A

Name (Last, First) Payout Amount
ie $9,290.42
$1,668.48
$1,820.16
$2,957.77
$2,009.76
$9,290.42
$2,881.93
$2,957.77
$2,957.77
$5,536.33
$9,290.42
$2,957.77
$6,977.29
$3,981.61

a $2,957.77

TOTAL $430,810.00

   

Page 3 of 3
